 1   SEYFARTH SHAW LLP
     Pamela Q. Devata (pro hac vice forthcoming)
 2   pdevata@seyfarth.com
     233 South Wacker Drive, Suite 8000
 3   Chicago, Illinois 60606-6448
     Telephone: (312) 460-5000
 4   Facsimile:     (312) 460-7000
 5   SEYFARTH SHAW LLP
     Selyn Hong (SBN 303398)
 6   shong@seyfarth.com
     975 F. Street, N.W.
 7   Washington, DC 20004
     Telephone:     (202) 463-2400
 8   Facsimile:     (202) 828-5393
 9   Attorneys for Defendant
     LFL Enterprises, LLC dba Proforma Screening Solutions, LLC
10

11
                                     UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                           SAN JOSE DIVISION
14

15
      John Doe,                                       Case No. 5:18-cv-07200-NC
16
                        Plaintiff,                    STIPULATED REQUEST FOR
17                                                    DISMISSAL AND ORDER
             v.
18
      LFL Enterprises, LLC dba Proforma Screening
19    Solutions, LLC, and Does 1-100,
20                      Defendants.
21

22

23

24

25

26

27

28


                  STIPULATED REQUEST FOR DISMISSAL AND ORDER / CASE NO. 5:18-CV-07200-NC
 1          Having completed their respective obligations under a written settlement agreement, Plaintiff
 2   John Doe and Defendant LFL Enterprises, LLC dba Proforma Screening Solutions, LLC (collectively
 3   “the Parties”), by and through their respective counsel, hereby stipulate as follows:
 4          1.         The above-captioned action shall be dismissed with prejudice; and
 5          2.         Each Party shall bear its own attorneys’ fees and costs of suit.
 6          IT IS SO STIPULATED.
 7

 8   DATED: March 12, 2019                                CONSUMER LAW OFFICE OF WILLIAM E.
                                                          KENNEDY
 9

10
                                                          By:    /s/ William E. Kennedy
11                                                               William E. Kennedy
                                                                Attorneys for Plaintiff
12                                                              JOHN DOE
13

14   DATED: March 12, 2019                                SEYFARTH SHAW LLP
15

16                                                        By:    /s/ Selyn Hong
                                                                 Pamela Q. Devata (pro hac vice
17                                                               forthcoming)
                                                                 Selyn Hong
18                                                              Attorneys for Defendant
                                                                LFL ENTERPRISES, LLC
19                                                              DBA PROFORMA SCREENING
                                                                SOLUTIONS, LLC
20

21
                             ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
22
            Pursuant to Local Rule 5-1(i)(3), I, Selyn Hong, attest that the contents of this document are
23
     acceptable to William E. Kennedy, counsel for Plaintiff, and that Mr. Kennedy has authorized the filing
24
     of this Notice.
25
            Executed this 12th day of March 2019 in Washington, D.C.
26
                                                             /s/ Selyn Hong
27

28

                                                            2
                  STIPULATED REQUEST FOR DISMISSAL AND ORDER / CASE NO. 5:18-cv-07200-NC
 1                                                    ORDER
 2          Pursuant to the stipulation of the Parties, this action is hereby dismissed with prejudice. Each

 3   Party shall bear its own attorneys’ fees and costs.

 4          IT IS SO ORDERED.

 5                                                                    ES DISTRICT
                                                                     T            C
                                                                   TA




                                                                                             O
      DATED:




                                                               S
 6                    March 13, 2019




                                                                                              U
                                                          ED
                                                       HONORABLE NATHANAEL COUSINS




                                                                                               RT
                                                      UNIT
 7
                                                                             ED
                                                       United States Magistrate Judge
                                                                                T
                                                                         GRAN
 8




                                                                                                      R NIA
 9                                                                                                s
                                                                                      M. Cousin

                                                       NO
                                                                            thanael
                                                                   Judge Na




                                                                                                      FO
10
                                                           RT




                                                                                                  LI
11                                                              ER
                                                            H




                                                                                             A
                                                                     N                        C
                                                                                       F
12                                                                       D IS T IC T O
                                                                               R
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           3
                  STIPULATED REQUEST FOR DISMISSAL AND ORDER / CASE NO. 5:18-cv-07200-NC
